Name: Commission Regulation (EEC) No 2624/85 of 18 September 1985 amending Regulation (EEC) No 985/81 laying down detailed rules on the sale of frozen beef and veal for export from intervention stocks
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  trade policy;  trade;  animal product
 Date Published: nan

 No L 250/30 Official Journal of the European Communities 19 . 9 . 85 COMMISSION REGULATION (EEC) No 2624/85 of 18 September 1985 amending Regulation (EEC) No 985/81 laying down detailed rules on the sale of frozen beef and veal for export from intervention stocks HAS ADOPTED THIS REGULATION : Article 1 The following Article 5a is hereby inserted in Regula ­ tion (EEC) No 985/81 : 'Article 5a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 985/81 (2) lays down detailed rules on the sale of frozen beef and veal for export from intervention stocks ; Whereas forequarters and hindquarters from interven ­ tion stocks may in certain cases have been handled a number of times ; whereas in order to help with the presentation and marketing of such meat its repackag ­ ing should be authorized, subject to the observance of precise conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , The competent authorities may allow bone-in fore ­ quarters and hindquarters, the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consignment at the customs office of departure .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 0 OJ No L 99, 10 . 4 . 1981 , p. 38 .